Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 19, 2022.
	Claims 1-22 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 102
Claims 1, 6-7, 9-11, 15-17, 21-22 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stull US Patent Publication No. 2009/0013044 (“Stull”).
	Applicant submitted, the amendments to the independent claims follow the suggestions of the Examiner to clarify the distinctions between the claimed subject matter of this application and Stull. That is, the independent claims now recite that different application instances (e.g., windows) are tracked so that annotations made to the different application instances can be correlated to the different application instances (e.g., windows) that are being shared.
In response, during the interview, the examiner provided suggestions including amending the claims to recite displaying of a plurality of windows of the application and tracking annotations made to the displayed windows.  Applicant’s amendments to the claim uses the language “first application instance” and “second application instance” which are not required to be application windows, and the amendments do not recite displaying the plurality of windows.  It is also noted that there was not an agreement to any amendment during the interview.  
Stull does not expressly teach tracking a first state of a first application instance and a second state of a second application instance.   Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-11, 15-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stull US Patent Publication No. 2009/0013044 (“Stull”) in view of Ramakrishnan et al. US Patent Publication No. 2018/0024975 (“Ramakrishnan”).

Regarding claim 1, Stull teaches a computer-implemented method comprising: 
tracking, via an online collaborative session application executing on a processing device, a second state of a second application instance (para. [0032] navigates away from the existing web page to a new web page.  para. [0038] detect a change in context for the shared application view.  changes to a given shared application object, navigating from one web page or document to another…), wherein the second application instance is associated with an application, and the application is shared by the processing device over an online collaborative session (para. [0018] application sharing. para. [0019] SAM module 114 may allow a host user to control a collaboration session.  para. [0020] SAM module… shared view of a shared view object via a web browser.  para. [0036] generate the shared application view 306 for the shared application object 308 for a collaboration session); 
obtaining, at the online collaborative session application, first data indicative of a first annotation made as part of the online collaborative session to an application instance (para. [0029] annotating the shared view object 308 with annotation objects 310-1-p.  para. [0029] begin annotating the shared view object 308); 
determining, from the first data indicative of the first annotation and the state of the application instance, a first location of the first annotation relative to the application instance (fig. 3 see object 310-1-p.  para. [0025] associate an annotation object with the shared application object.  para. [0031] position remains the same relative to the shared application object 30.  para. [0030] size of the annotation windows… proportion to… magnification or reduction); 
providing, to a remote device, first information to cause display of the application instance with the first annotation at the first location (para. [0022] host user and the remote users may simultaneously view the shared view object in a shared view window. changes are propagated to the other participants in the collaboration session in substantially real-time); 
after providing the first information, determining, based on the tracking, a change to a first state or the second state (para. [0032] navigate back to the previous web page.  retrieve the annotation objects 310-1-p… for display.  para. [0037] associate the annotation objects. with the shared application object 308.  para. [0038] manager 224 may detect a context change for the shared application view.  navigating from one web page or document to another web page or document); 
obtaining, at the online collaborative session application, second data indicative of a second annotation made as part of the online collaborative session to the second application instance (para. [0038] navigate from one web page or document to another web page or document.  Note:  This indicates a second instance.  para. [0029] annotating the shared view object 308 with annotation objects 310-1-p.  para. [0030] associate the annotation objects 310-1-p with the shared view object 308); 
determining, from the second data indicative of the second annotation and the second state of the second application instance, a second location of the second annotation relative to the second application instance (fig. 3 see object 310-1-p.  para. [0025] associate an annotation object with the shared application object.  para. [0031] position remains the same relative to the shared application object 30.  para. [0030] size of the annotation windows… proportion to… magnification or reduction); and 
in response to determining the change in a first state or the second state, providing, to the remote device, second information to cause display of the second application instance with the second annotation at the second location (para. [0022] host user and the remote users may simultaneously view the shared view object in a shared view window. changes are propagated to the other participants in the collaboration session in substantially real-time.  para. [0040] may retrieve the annotation objects 310-1-p from the SAM database 116 for display by the shared application view when the shared application object is redisplayed).
Stull describes in detail of tracking annotations made to a particular page and determining context changes to the page, which teaches tracking a state of an application instance.  Stull teaches obtaining, at the online collaborative application session application, data indicative of an annotation as part of the online collaborative session and determining from data indicative of the annotation, a location of the annotative relative to the application instance.  However, Stull does not expressly describe tracking the state of more than one application instance and making annotations on more than one application instance.  
Stull does not expressly teach:
tracking a first state of a first application instance of the application;
obtaining, at the online collaborative session application, first data indicative of a first annotation made as part of the online collaborative session to the first application instance; 
determining, from the first data indicative of the first annotation and the first state of the application instance, a first location of the first annotation relative to the first application instance;
providing, to a remote device, first information to cause display of the first application instance with the first annotation at the first location.
Ramakrishnan teaches:
tracking a first state of a first application instance and a second state of a second application instance, wherein the first application instance and the second application instance are associated with an application (para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.  when a user creates one or more annotations on any page of the host applications, the page identifier of the annotated pages are saved.  para. [0041] associates the created one or more annotations with the page identifier.  each time the user accesses the page of the host application… accesses the previously created one or more annotations and displays these to the user); 
obtaining first data indicative of a first annotation made as part of the online collaborative session to the first application instance (para. [0035] when a user creates one or more annotations on any page of the host applications, the page identifier of the annotated pages are saved.  stores an identifier assigned to each annotation, stores the content of each annotation.  para. [0036] collaboration details of all saved annotations. para. [0040] identifiers of each these portions/sub-sections/categories can also be stored… and then identified); and
providing, to a remote device, first information to cause display of the first annotation at the first location (para. [0042] collaborate with other users on the one or more annotations.  share the one or more annotations).
Ramakrishnan comes from similar field of providing collaboration and sharing of annotations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull with Ramakrishnan’s disclosure of tracking states of a plurality of applicant instances of an application and providing annotations to the plurality of application instances such that Stull’s disclosure of tracking contexts including annotations is applied for more than one application instance and for the Stull’s disclosure of determining a location of annotation relative to an application instance to be applied to a plurality of application instances.  One of ordinary skill in the art would have been motivated to do so because Stull’s invention is directed to tracking annotations on a page and enabling retrieval of annotations based on annotations associated with a particular page.  It would have been beneficial to enable users to provide annotations on more than one page and associate annotations with more than one page for efficient retrieval and sharing of annotations as a user navigates between pages.  

Regarding claim 11, Stull teaches an apparatus comprising: 
at least one display; one or more network interfaces; and one or more processors (para. [0013] host computing device 110… application programs, shared application manager), wherein the one or more processors are configured to perform operations including: 
tracking, via an online collaborative session application executing on a processing device, a second state of a second application instance (para. [0032] navigates away from the existing web page to a new web page.  para. [0038] detect a change in context for the shared application view.  changes to a given shared application object, navigating from one web page or document to another…), wherein the second application instance is associated with an application, and the application is shared by the processing device over an online collaborative session (para. [0018] application sharing. para. [0019] SAM module 114 may allow a host user to control a collaboration session.  para. [0036] generate the shared application view 306 for the shared application object 308 for a collaboration session); 
obtaining, at the online collaborative session application, first data indicative of a first annotation made as part of the online collaborative session to an application instance (para. [0029] annotating the shared view object 308 with annotation objects 310-1-p.  para. [0029] begin annotating the shared view object 308); 
determining, from the first data indicative of the first annotation and a state of the application instance, a first location of the first annotation relative to the application instance (fig. 3 see object 310-1-p.  para. [0025] associate an annotation object with the shared application object.  para. [0031] position remains the same relative to the shared application object 30.  para. [0030] size of the annotation windows… proportion to… magnification or reduction); 
providing, to a remote device, first information to cause display of the application instance with the first annotation at the first location (para. [0022] host user and the remote users may simultaneously view the shared view object in a shared view window. changes are propagated to the other participants in the collaboration session in substantially real-time); 
after providing the first information, determining, based on the tracking, a change to a first state or the second state (para. [0032] navigate back to the previous web page.  retrieve the annotation objects 310-1-p… for display.  para. [0037] associate the annotation objects.. with the shared application object 308.  para. [0038] manager 224 may detect a context change for the shared application view.  navigating from one web page or document to another web page or document); 
obtaining, at the online collaborative session application, second data indicative of a second annotation made as part of the online collaborative session to the second application instance (para. [0038] navigate from one web page or document to another web page or document.  Note:  This indicates a second instance.  para. [0029] annotating the shared view object 308 with annotation objects 310-1-p.  para. [0030] associate the annotation objects 310-1-p with the shared view object 308); 
determining, from the second data indicative of the second annotation and the second state of the second application instance, a second location of the second annotation relative to the second application instance (fig. 3 see object 310-1-p.  para. [0025] associate an annotation object with the shared application object.  para. [0031] position remains the same relative to the shared application object 30.  para. [0030] size of the annotation windows… proportion to… magnification or reduction); and 
in response to determining the change in a first state or the second state, providing, to the remote device, second information to cause display of the second application instance with the second annotation at the second location (para. [0022] host user and the remote users may simultaneously view the shared view object in a shared view window. changes are propagated to the other participants in the collaboration session in substantially real-time.  para. [0040] may retrieve the annotation objects 310-1-p from the SAM database 116 for display by the shared application view when the shared application object is redisplayed).
Stull describes in detail of tracking annotations made to a particular page and determining context changes to the page, which teaches tracking a state of an application instance.  Stull teaches obtaining, at the online collaborative application session application, data indicative of an annotation as part of the online collaborative session and determining from data indicative of the annotation, a location of the annotative relative to the application instance. Stull does not expressly describe tracking the state of more than one application instance and making annotations on more than one application instance.  
Stull does not expressly teach:
tracking a first state of a first application instance of the application;
obtaining, at the online collaborative session application, first data indicative of a first annotation made as part of the online collaborative session to the first application instance; 
determining, from the first data indicative of the first annotation and the first state of the application instance, a first location of the first annotation relative to the first application instance;
providing, to a remote device, first information to cause display of the first application instance with the first annotation at the first location.
Ramakrishnan teaches:
tracking a first state of a first application instance and a second state of a second application instance, wherein the first application instance and the second application instance are associated with an application (para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.  when a user creates one or more annotations on any page of the host applications, the page identifier of the annotated pages are saved.  para. [0041] associates the created one or more annotations with the page identifier.  each time the user accesses the page of the host application… accesses the previously created one or more annotations and displays these to the user); 
obtaining first data indicative of a first annotation made as part of the online collaborative session to the first application instance (para. [0035] when a user creates one or more annotations on any page of the host applications, the page identifier of the annotated pages are saved.  stores an identifier assigned to each annotation, stores the content of each annotation.  para. [0036] collaboration details of all saved annotations. para. [0040] identifiers of each these portions/sub-sections/categories can also be stored… and then identified); 
providing, to a remote device, first information to cause display of the first annotation at the first location (para. [0042] collaborate with other users on the one or more annotations.  share the one or more annotations).
Ramakrishnan comes from similar field of providing collaboration and sharing of annotations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull with Ramakrishnan’s disclosure of tracking states of a plurality of applicant instances of an application and providing annotations to the plurality of application instances such that Stull’s disclosure of tracking contexts including annotations is applied for more than one application instance and for the Stull’s disclosure of determining a location of annotation relative to an application instance to be applied to a plurality of application instances.  One of ordinary skill in the art would have been motivated to do so because Stull’s invention is directed to tracking annotations on a page and enabling retrieval of annotations based on annotations associated with a particular page.  It would have been beneficial to enable users to provide annotations on more than one page and associate annotations with more than one page for efficient retrieval and sharing of annotations as a user navigates between pages.  

Regarding claim 17, Stull teaches one or more tangible, non-transitory computer-readable mediums encoded with instructions, wherein the instructions, when executed by one or more processors, are operable to perform operations including: 
tracking, via an online collaborative session application executing on a processing device, a second state of a second application instance (para. [0032] navigates away from the existing web page to a new web page.  para. [0038] detect a change in context for the shared application view.  changes to a given shared application object, navigating from one web page or document to another…), wherein the second application instance is associated with an application, and the application is shared by the processing device over an online collaborative session (para. [0018] application sharing. para. [0019] SAM module 114 may allow a host user to control a collaboration session.  para. [0036] generate the shared application view 306 for the shared application object 308 for a collaboration session); 
obtaining, at the online collaborative session application, first data indicative of a first annotation made as part of the online collaborative session to an application instance (para. [0029] annotating the shared view object 308 with annotation objects 310-1-p.  para. [0029] begin annotating the shared view object 308); 
determining, from the first data indicative of the first annotation and a state of the application instance, a first location of the first annotation relative to the application instance (fig. 3 see object 310-1-p.  para. [0025] associate an annotation object with the shared application object.  para. [0031] position remains the same relative to the shared application object 30.  para. [0030] size of the annotation windows… proportion to… magnification or reduction); 
providing, to a remote device, first information to cause display of the application instance with the first annotation at the first location (para. [0022] host user and the remote users may simultaneously view the shared view object in a shared view window. changes are propagated to the other participants in the collaboration session in substantially real-time); 
after providing the first information, determining, based on the tracking, a change to a first state or the second state (para. [0032] navigate back to the previous web page.  retrieve the annotation objects 310-1-p… for display.  para. [0037] associate the annotation objects.. with the shared application object 308.  para. [0038] manager 224 may detect a context change for the shared application view.  navigating from one web page or document to another web page or document); 
obtaining, at the online collaborative session application, second data indicative of a second annotation made as part of the online collaborative session to the second application instance (para. [0038] navigate from one web page or document to another web page or document.  Note:  This indicates a second instance.  para. [0029] annotating the shared view object 308 with annotation objects 310-1-p.  para. [0030] associate the annotation objects 310-1-p with the shared view object 308); 
determining, from the second data indicative of the second annotation and the second state of the second application instance, a second location of the second annotation relative to the second application instance (fig. 3 see object 310-1-p.  para. [0025] associate an annotation object with the shared application object.  para. [0031] position remains the same relative to the shared application object 30.  para. [0030] size of the annotation windows… proportion to… magnification or reduction); and 
in response to determining the change in a first state or the second state, providing, to the remote device, second information to cause display of the second application instance with the second annotation at the second location (para. [0022] host user and the remote users may simultaneously view the shared view object in a shared view window. changes are propagated to the other participants in the collaboration session in substantially real-time.  para. [0040] may retrieve the annotation objects 310-1-p from the SAM database 116 for display by the shared application view when the shared application object is redisplayed).
Stull describes in detail of tracking annotations made to a particular page and determining context changes to the page, which teaches tracking a state of an application instance.  Stull teaches obtaining, at the online collaborative application session application, data indicative of an annotation as part of the online collaborative session and determining from data indicative of the annotation, a location of the annotative relative to the application instance. Stull does not expressly describe tracking the state of more than one application instance and making annotations on more than one application instance.  
Stull does not expressly teach:
tracking a first state of a first application instance of the application;
obtaining, at the online collaborative session application, first data indicative of a first annotation made as part of the online collaborative session to the first application instance; 
determining, from the first data indicative of the first annotation and the first state of the application instance, a first location of the first annotation relative to the first application instance;
providing, to a remote device, first information to cause display of the first application instance with the first annotation at the first location.
Ramakrishnan teaches:
tracking a first state of a first application instance and a second state of a second application instance, wherein the first application instance and the second application instance are associated with an application (para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.  when a user creates one or more annotations on any page of the host applications, the page identifier of the annotated pages are saved.  para. [0041] associates the created one or more annotations with the page identifier.  each time the user accesses the page of the host application… accesses the previously created one or more annotations and displays these to the user); 
obtaining first data indicative of a first annotation made as part of the online collaborative session to the first application instance (para. [0035] when a user creates one or more annotations on any page of the host applications, the page identifier of the annotated pages are saved.  stores an identifier assigned to each annotation, stores the content of each annotation.  para. [0036] collaboration details of all saved annotations. para. [0040] identifiers of each these portions/sub-sections/categories can also be stored… and then identified); 
providing, to a remote device, first information to cause display of the first annotation at the first location (para. [0042] collaborate with other users on the one or more annotations.  share the one or more annotations).
Ramakrishnan comes from similar field of providing collaboration and sharing of annotations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull with Ramakrishnan’s disclosure of tracking states of a plurality of applicant instances of an application and providing annotations to the plurality of application instances such that Stull’s disclosure of tracking contexts including annotations is applied for more than one application instance and for the Stull’s disclosure of determining a location of annotation relative to an application instance to be applied to a plurality of application instances.  One of ordinary skill in the art would have been motivated to do so because Stull’s invention is directed to tracking annotations on a page and enabling retrieval of annotations based on annotations associated with a particular page.  It would have been beneficial to enable users to provide annotations on more than one page and associate annotations with more than one page for efficient retrieval and sharing of annotations as a user navigates between pages.  

Regarding claim 6, Stull in view of Ramakrishnan teach the method of claim 1, wherein the first application instance comprises one or more of: a first application window; a first application tab; a first application document; a first application page; or a first application slide (Stull: para. [0022] shared view object may include any content or information from the applications 112-1-r that may be displayed by the shared view window, including documents, spreadsheets, slides, web pages… para. [0029] GUI window for web browser 304 to display a shared view object 308.   para. [0032] navigates away from the existing web page to a new web page.  Ramakrishnan: para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.).

Regarding claim 7, Stull in view of Ramakrishnan teach the method of claim 6, wherein the second application instance comprises one or more of: a second application window; a second application tab; a second application document; a second application page; or a second application slide (Stull: para. [0022] documents, web pages.  para. [0032] navigates away from the existing web page to a new web page.  Ramakrishnan: para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.).

Regarding claim 9, Stull in view of Ramakrishnan teach the method of claim 1, wherein the remote device is an endpoint participating in the online collaborative session (para. [0018] computing devices 110,130… with collaborative software designed to allow… to perform application sharing.  para. [0019] allow remote users to join the collaboration session).

Regarding claim 10, Stull in view of Ramakrishnan teach the method of claim 9, wherein a server transmits the first information and the second information to the endpoint (fig. 1. see server array 120 between device 110 and remote device 130.  para. [0021] server… manage application sharing operations between the computing devices 110, 130).

Regarding claim 15, Stull in view of Ramakrishnan teach the apparatus of claim 11, wherein the first application instance comprises one or more of: a first application window; a first application tab; a first application document; a first application page; or a first application slide (Stull: para. [0022] shared view object may include any content or information from the applications 112-1-r that may be displayed by the shared view window, including documents, spreadsheets, slides, web pages… para. [0029] GUI window for web browser 304 to display a shared view object 308.   para. [0032] navigates away from the existing web page to a new web page.  Ramakrishnan: para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.).

Regarding claim 16, Stull in view of Ramakrishnan teach the apparatus of claim 15, wherein the second application instance comprises one or more of: a second application window; a second application tab; a second application document; a second application page; or a second application slide (Stull: para. [0022] documents, web pages.  para. [0032] navigates away from the existing web page to a new web page.  Ramakrishnan: para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.).

Regarding claim 21, Stull in view of Ramakrishnan teach the one or more tangible, non-transitory computer-readable mediums of claim 17, wherein the first application instance comprises one or more of: a first application window; a first application tab; a first application document; a first application page; or a first application slide (Stull: para. [0022] shared view object may include any content or information from the applications 112-1-r that may be displayed by the shared view window, including documents, spreadsheets, slides, web pages… para. [0029] GUI window for web browser 304 to display a shared view object 308.   para. [0032] navigates away from the existing web page to a new web page.  Ramakrishnan: para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.).

Regarding claim 22, Stull in view of Ramakrishnan teach the one or more tangible, non-transitory computer-readable mediums of claim 21, wherein the second application instance comprises one or more of: a second application window; a second application tab; a second application document; a second application page; or a second application slide (Stull: para. [0022] documents, web pages.  para. [0032] navigates away from the existing web page to a new web page.  Ramakrishnan: para. [0026] host applications, form of desktop applications, mobile applications, websites. para. [0035] host applications 114 include one or more pages.  each page is assigned a page identifier.).

Claims 2-3, 12-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stull in view of Ramakrishnan and Ye et al. US Patent Publication No. 2009/0106662 (“Ye”).
	
Regarding claim 2, Stull does not expressly teach the method of claim 1, wherein tracking the first state and the second state comprises tracking an area of a display on which the online collaborative session is displayed with information associated with the application.
Ye teaches tracking state of an application comprises tracking an area of a display on which the online collaborative session is displayed with information associated with the application (para. [0026] sharing server, collaboration server. para. [0048] window positioning, window size, z-access ordering.  para. [0073] determines that a user interaction with a window component within a non-client area of the window rectangle 216 triggers a window change.  user interaction may trigger generation of a message to re-size a window, move a window, display a context menu, maximize a window).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull and Ramakrishnan with Ye’s disclosure of tracking an area of a display such that the tracking of states as disclosed by Stull and Ramakrishnan comprises tracking an area of a display.  One of ordinary skill in the art would have been motivated to do so because Stull describes application sharing and providing a shared view.  It would have been beneficial to update displays of remote devices based on user actions so as to provide similar views on the displays.

Regarding claim 3, Stull teaches selection of a first or second instance of the application for display during the online collaborative session.  Stull does not teach the method of claim 2, wherein tracking the first state and the second state comprises updating an area in response to one or more of: passage of a predetermined period of time; a change in focus from the application to another application during the online collaborative session; a selection of the first instance of the application for display during the online collaborative session; a selection of the second instance of the application for display during the online collaborative session; a movement of the first instance of the application relative to the display during the online collaborative session; a maximization of the first instance of the application; and a minimization of the first instance of the application.
Ye teaches tracking a state of an application comprises updating an area of a display in response to one or more of: passage of a predetermined period of time; a change in focus of from the application to another application during the online collaborative session; a movement of the instance of the application relative to the display during the online collaborative session; a maximization of the instance of the application; and a minimization of the instance of the application (para. [0026] sharing server, collaboration server. para. [0048] window positioning, window size, z-access ordering.  para. [0073] determines that a user interaction with a window component within a non-client area of the window rectangle 216 triggers a window change.  user interaction may trigger generation of a message to re-size a window, move a window, display a context menu, maximize a window, minimize a window).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull and Ramakrishnan with Ye’s disclosure of updating an area of display.  One of ordinary skill in the art would have been motivated to do so because Stull describes application sharing and providing a shared view, and it would have been beneficial to update a remote device based on user actions so as to provide similar views.

Regarding claims 12-13, the claims are apparatus claims corresponding to claims 2-3 and comprising similar subject matter.  Therefore, claims 12-13 are rejected under a similar rationale as claims 2-3.

Regarding claims 18-19, the claims are medium claims corresponding to claims 2-3 and comprising similar subject matter.  Therefore, claims 18-19 are rejected under a similar rationale as claims 2-3.

Claims 4-5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stull in view of Ramakrishnan, Ye, and Zhang et al. US Patent Publication No. 2020/0348900 (“Zhang”).

Regarding claim 4, Stull does not teach the method of claim 2, wherein the first data comprises data indicative of a plurality of pixels corresponding to the first annotation, wherein the data indicative of the plurality of pixels comprises a location for each one of the plurality of pixels within the area of the display on which the online collaborative session is displayed with information associated with the application.
Zhang teaches data indicative of a first location comprises data indicative of a plurality of pixels corresponding to a first annotation, wherein the data indicative of the plurality of pixels comprises a location for each one of the plurality of pixels within the area of the display on which the online collaborative session is displayed with information associated with the application (para. [0208] coordinate points of the text element are mapped according to the screen sharing relation, so as to obtain the pixel positions corresponding to the text element being displayed by the interactive whiteboard.  para. [0259] display interface of the display screen.  pixel point positions).  Stull and Zhang are in a similar field of endeavor of application sharing and using annotations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull and Ye with Zhang’s discloses of determining data indicative of the pixels corresponding to the annotation.  One of ordinary skill in the art would have been motivated to do so because it would have allowed users to view updates to the screen sharing (para. [0215]) and Zhang’s disclosure would have provided capabilities to use annotations on an interactive whiteboard (para. [0006]).

Regarding claim 5, Stull in view of Ye and Zhang teach the method of claim 4, wherein the plurality of pixels are described using pixel coordinates, and an origin for the pixel coordinates of the plurality of pixels is based on the area of the display on which the online collaborative session is displayed with information associated with the application (Zhang: para. [0208] coordinate points of the text element are mapped according to the screen sharing relation, so as to obtain the pixel positions corresponding to the text element being displayed by the interactive whiteboard.  para. [0259] display interface of the display screen.  pixel point positions).

Regarding claim 14, the claim is an apparatus claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 4.

Regarding claim 20, the claim is a medium claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claims 20 is rejected under a similar rationale as claims 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stull in view of Ramakrishnan and Zhang et al. US Patent Publication No. 2020/0348900 (“Zhang”).

Regarding claim 8, Stull does not expressly teach the method of claim 1, wherein the first data comprises data indicative of a location of a text box.
Zhang teaches data indicative of a location of a text box (para. [0078] position of an annotation.  para. [0079] adding an annotation box at a certain position and writing text data into the annotation box.  each annotation box corresponds to a different annotation track.  para. [0097] synchronously recording the annotation position of the first annotation track).  Stull and Zhang are in a similar field of endeavor of application sharing and using annotations.  Stull further describes examples of annotation objects includes text (para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stull with Zhang’s discloses of data indicative of a location of a text box.  One of ordinary skill in the art would have been motivated to do so because Stull describes use of various annotations (para. [0011]) and Zhang would have provided additional options for annotations.  

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Rosen US Patent Publication No. 2008/0028323 (para. [0033] object (e.g., digital media such as an image, a video, a document, a CAD drawing, a 3D model.  para. [0039] object… for collaboration.  para. [0056] object may have any of annotation tracks associated to it.  para. [0058] navigate through objects that have multiple pages such as documents or PowerPoint presentations.  Each page of an object will automatically have a unique annotation track associated to it that will be displayed when the user advances to that page).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445